Case: 1:19-cv-00218-SJD-SKB Doc #: 14 Filed: 05/12/20 Page: 1 of 2 PAGEID #: 131

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
Aliou Yero Warr,
Petitioner(s),
Case Number: 1:19cv218
vs.
Judge Susan J. Dlott
Field Office Director,
Respondent(s).

ORDER

The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Stephanie K. Bowman filed on April 9, 2020 (Doc. 13), to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. 72(b) expired April 23, 2020, hereby
ADOPTS said Report and Recommendation.

Accordingly, petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C. §2241
(Doc. 1) is DISMISSED without prejudice as moot.

A certificate of appealability will not issue under the standard set forth in Slack v.
McDaniel, 529 U.S. 473, 484-85 (2000), because of “jurists of reason” will not find it debatable
whether this Court is correct in its procedural ruling that it lacks subject-matter jurisdiction. See
e.g. Wunderich v. City of Flushing, No. 14cv1426, 2014 WL 7433411, at *3 (E.E. Mich. Dec. 31,
2014) (applying Slack to dismissal for lack of subject matter jurisdiction).

The Court certifies pursuant to 28 U.S.C. §1915(a)(3) that with respect to any application

by petitioner to proceed on appeal in forma pauperis, an appeal of any Order adopting the Report
Case: 1:19-cv-00218-SJD-SKB Doc #: 14 Filed: 05/12/20 Page: 2 of 2 PAGEID #: 132

and Recommendation will not be taken in “good faith.” Therefore, petitioner is DENIED leave
to appeal in forma pauperis. See Fed. R. App. P. 24(a); Kincade v. Sparkman, 117 F.3d 949, 952
(6" Cir. 1997).

IT IS SO ORDERED.

Aten. bitty

Judge Susan J. Digtt
United States District Court
